Gilbert, J.
1. “This court will in ho case undertake to pass upon questions presented by a bill of exceptions, when it affirmatively appears that, even if the judgment of the court below were reversed, the plaintiff in error would derive no benefit from the adjudication.”
2. It appearing that since the refusal of the injunction prayed for in the court below, no supersedeas having been applied for or granted, the defendant has done all that was sought to be enjoined, the writ of error will be dismissed without prejudice. Davis v. Mayor &c. of Jasper, 119 Ga. 57 (45 S. E. 724); Henderson v. Hoppe, 103 Ga. 684, 686 (30 S. E. 653); Fletcher v. Harper, 135 Ga. 404 (69 S. E. 562); Tabor v. Hipp, 136 Ga. 124 (70 S. E. 886, Ann. Cas. 1912C, 246); Clements v. Wilkerson, 151 Ga. 467 (107 S. E. 47); Clower v. Langley, 153 Ga. 154 (111 S. E. 563). Writ of error dismissed.

All the Justices concur.